        Case 2:12-md-02323-AB Document 11368 Filed 06/03/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: NATIONAL FOOTBALL
    LEAGUE PLAYERS’ CONCUSSION
    INJURY LITIGATION


    KEVIN TURNER AND SHAWN
    WOODEN, on behalf of themselves and
    others similarly situated,                              No. 12-md-2323-AB

                                    Plaintiffs,             MDL No. 2323

                           v.
                                                            Hon. Anita B. Brody
    NATIONAL FOOTBALL LEAGUE and
    NFL PROPERTIES LLC, successor-in-
    interest to NFL Properties, Inc.
                                     Defendants.


    THIS DOCUMENT RELATES TO:
    ALL ACTIONS



                                EXPLANATION AND ORDER

       On August 25, 2020, Zuckerman Spaeder filed a lawsuit on behalf of Settlement Class

Members Najeh Davenport and Kevin Henry, alleging that the NFL Concussion Settlement

utilizes racially discriminatory norms in the diagnostic process. Compl., Henry v. Nat’l Football

League, No. 20-cv-04165 (E.D. Pa. Aug. 25, 2021), ECF No. 1. On March 8, 2021, the Court

dismissed the lawsuit as a legally improper collateral attack on the Settlement Agreement. Order,

Henry, No. 20-cv-04165 (E.D. Pa. Mar. 8, 2021), ECF No. 40.

       Due to the Court’s concern regarding the race-norming issue, the Court referred Class

Counsel Seeger Weiss and the NFL—the original parties that drafted the Settlement



                                                  1
        Case 2:12-md-02323-AB Document 11368 Filed 06/03/21 Page 2 of 3




Agreement—to mediation with Magistrate Judge David Strawbridge. Id.; Order, Mar. 8, 2021,

ECF No. 11302. On March 15, 2021, Zuckerman Spaeder, on behalf of Davenport and Henry,

moved to intervene and to stay the mediation. Mot. to Intervene & to Stay Mediation, ECF No.

11306. On April 8, 2021, the Court reserved decision on the motion. Order, Apr. 8, 2021, ECF

No. 11325.

       Under Federal Rule of Civil Procedure 24(b), a court has the discretion to grant

permissive intervention, upon timely motion, when the movants have a “claim or defense that

shares with the main action a common question of law or fact,” and the intervention will not

“unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b).

As the Court has learned from the media, the NFL has committed to eliminating racial norms

from the Settlement and replacing them with a new set of norms that “will be applied

prospectively and retrospectively.” 1 In light of this news, and the Court’s understanding that

intervention may facilitate the ongoing mediation process, permissive intervention is appropriate

at this time. Movants have presented research on the appropriate use of norms, and they may

have information that would be useful to the mediation.

       AND NOW, on this 3rd day of June, 2021, it is ORDERED that Movants Kevin Henry

and Najeh Davenport’s Motion to Intervene and Stay Mediation (ECF No. 11306) is GRANTED

in part and DENIED in part as follows:

             •   Movants’ motion to intervene is GRANTED insofar as Movants are permitted to

                 intervene in the race-norming mediation on behalf of themselves.

             •   Movants’ motion to stay the mediation is DENIED.



1
  E.g., Ken Belson, N.F.L. Concussion Settlement Will Drop Race-Based Assessment for Payouts, N.Y.
Times (June 2, 2021), https://www.nytimes.com/2021/06/02/sports/ football/nfl-concussion-settlement-
race.html.


                                                  2
     Case 2:12-md-02323-AB Document 11368 Filed 06/03/21 Page 3 of 3




                                 _______s/ANITA B. BRODY, J.____

                                             ANITA B. BRODY, J.



COPIES VIA ECF




                                    3
